Exhibit 10.48

EXECUTION VERSION

AGREEMENT FOR THE PURCHASE AND SALE OF ASSETS

By And Among

REGALE, INC.,

a North Carolina Corporation

VCG HOLDING CO.

a Colorado Corporation

and

RALEIGH RESTAURANT CONCEPTS, INC.

a North Carolina Corporation

Dated: March 23, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    ASSETS BEING ACQUIRED; LIABILITIES BEING ASSUMED.    1 2.    PURCHASE
PRICE AND PAYMENT THEREOF.    4 3.    ALLOCATION OF PURCHASE PRICE.    5 4.   
TAXES.    6 5.    REPRESENTATIONS AND WARRANTIES OF SELLER.    6 6.   
REPRESENTATIONS AND WARRANTIES OF BUYER GROUP.    10 7.    CONDITIONS PRECEDENT.
   12 8.    LEASE.    14 9.    BULK SALES.    14 10.    TIME AND PLACE OF
CLOSING.    15 11.    ITEMS TO BE DELIVERED AT CLOSING.    15 12.    OPERATION
OF BUSINESS BY SELLER.    16 13.    NON-COMPETITION; NON-SOLICITATION.    17 14.
   CONFIDENTIALITY.    17 15.    ADDITIONAL DOCUMENTS AFTER CLOSING.    18 16.
   PAYMENT OF EXPENSES; BROKERS.    19 17.    LIABILITIES NOT ASSUMED.    20 18.
   EMPLOYEES AND EMPLOYEE BENEFITS.    20 19.    SURVIVAL OF REPRESENTATIONS AND
WARRANTIES; INDEMNIFICATION.    21 20.    TERMINATION OF AGREEMENT.    23 21.   
STOCK TRANSFER RESTRICTIONS.    23 22.    REGISTRATION RIGHTS.    24 23.   
MISCELLANEOUS.    24

 

ii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Bill of Sale    Exhibit B    Indemnification Agreement    Exhibit C
   Sublease    Exhibit D    Parking Lot Lease   

 

iii



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES

 

Schedule 1.2    Certain Excluded Assets    Schedule 1.4    Excluded Liabilities
   Schedule 5.3    Violations    Schedule 5.4    Rights to Acquire Shares   
Schedule 5.5    Leased Assets    Schedule 5.6    Taxes    Schedule 5.7   
Litigation    Schedule 5.9    Liabilities of the Business   

 

iv



--------------------------------------------------------------------------------

AGREEMENT FOR THE PURCHASE AND SALE OF ASSETS

THIS AGREEMENT (this “Agreement”) is made and entered into this 23rd day of
March, 2007 (the “Agreement Date”), by and among Regale, Inc., a North Carolina
corporation (“Seller”), VCG Holding Co., a Colorado corporation (“Parent”) and
Raleigh Restaurant Concepts, Inc., a North Carolina corporation (“Buyer,” and
together with Parent, “Buyer Group”).

WHEREAS, Seller wishes to sell substantially all of the assets related to its
Business (defined below) located at 3210 Yonkers Road, Raleigh, Wake County,
North Carolina, as more fully described in this Agreement; and

WHEREAS, Buyer wishes to purchase such assets from Seller;

NOW THEREFORE, in consideration of the mutual promises, covenants and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, it has been and is hereby
agreed as follows:

 

  1. ASSETS BEING ACQUIRED; LIABILITIES BEING ASSUMED.

1.1 At the closing (the “Closing”), and subject to the terms and conditions
hereinafter set forth (including Section 1.2, which lists certain assets of
Seller that Buyer is not purchasing), Seller agrees to sell to Buyer and Buyer
agrees to purchase from Seller substantially all of Seller’s assets necessary to
operate the adult nightclub presently known as Thee Dollhouse, located at
3210 Yonkers Road, Raleigh, North Carolina 27604 (the “Business”), including:
all fixtures and personal property located on the Business premises; all food
and beverage supplies; all contracts and contract rights, except as specifically
excluded in this Agreement; all improvements on the premises; all patents,
software and software license agreements; computers



--------------------------------------------------------------------------------

and other equipment (whether owned or leased); all licenses, including (to the
extent transferable) all liquor licenses and permits from the City of Raleigh,
the County of Wake or the State of North Carolina or any other relevant
authorities (the “Governmental Authorities”) necessary to operate the Business
(the “Required Licenses”); and any other asset of Seller that is not an Excluded
Asset (as defined in Section 1.2), free and clear of all liens, security
interests, and encumbrances, except as noted herein (collectively, the
“Assets”).

1.2 The Assets to be conveyed to Buyer shall not include: the Agreement
(licensing the use of a trademark), dated as of June 15, 1992, between Seller
and Thee Dollhouse Productions N.C., Inc., a Florida corporation, and any
written or oral amendments thereto, or any other written or oral understandings,
agreements or arrangements under which the parties to the Agreement currently
operate, including without limitation any right to use the trademark
(collectively, the “Production Contract”); any motor vehicles owned or leased by
Seller or its affiliates; furniture and other personal property not used in the
Business (as set forth on Schedule 1.2); Seller’s rights under any real property
lease with respect to the Business premises; cash, cash equivalents and
short-term investments; any of Seller’s organizational documents, minute books,
stock records, corporate seals and other corporate records; the shares of
capital stock of Seller held in treasury, if any; all insurance policies and
rights thereunder, including all claims, refunds, and credits from insurance
policies due or to become due with respect to such policies; all Tax credits and
claims for refund of Taxes or other governmental charges of whatever nature
pertaining to the Business or the Assets that are attributable to the
pre-Closing tax period; all rights relating to deposits and prepaid expenses and
claims for refunds and rights to offset in respect thereof listed on Schedule
1.2; all rights of Seller under this Agreement or the Bill of Sale, including
all rights to the Purchase Price consideration; and such other assets of Seller
that

 

2



--------------------------------------------------------------------------------

are set forth on Schedule 1.2 (collectively, the “Excluded Assets”). The Assets
to be acquired by Buyer under this Agreement will be effected by delivery by
Seller to Buyer Group at Closing of a duly executed bill of sale in the form
attached hereto as Exhibit A (the “Bill of Sale”); and the leased Assets to be
assigned by Seller will be effected by delivery to Buyer Group at Closing of
duly executed instruments of assignments, as needed.

1.3 To the extent permitted by the applicable Governmental Authorities, Seller
hereby consents to the transfer of any of its Required Licenses to Buyer,
subject in all respects to the prior approvals of the applicable Governmental
Authorities. Buyer Group hereby agrees to use its best efforts to obtain the
Required Licenses as promptly as possible following the Agreement Date.

1.4 On the Agreement Date, Buyer Group will deliver to Seller an instrument of
indemnification in the form attached hereto as Exhibit B (the “Indemnification
Agreement”), whereby Buyer Group fully and unconditionally will indemnify,
defend and hold Seller, its affiliates and shareholders (including without
limitation S. Barry Sandman and Barry L. Green) and all of their respective
officers, directors, employees and agents, harmless from, any and all claims,
liabilities and obligations (including any reasonable attorneys fees related
thereto) of such parties, including without limitation any and all claims,
liabilities and obligations, whether known or unknown, accrued or unaccrued,
absolute or contingent as set forth in the Indemnification Agreement. In the
event the Closing does not occur under this Agreement, the Indemnification
Agreement shall be deemed null and void, except as set forth in Section 19.5
hereof or in the Indemnification Agreement. Notwithstanding the foregoing, Buyer
Group will assume all liabilities and obligations of Seller and the Business
(i) that arise from and after the Effective Time and (ii) that are not Excluded
Liabilities (as defined below) (collectively, the

 

3



--------------------------------------------------------------------------------

“Assumed Liabilities”). Buyer Group will not undertake, assume or agree to fully
or partially perform, pay and discharge when due any debts, liabilities and
obligations (i) to the extent arising under the Excluded Assets, (ii) that are
expressly retained by Seller as set forth on Schedule 1.4, (iii) except as set
forth in the Indemnification Agreement, that arise, accrue or are incurred by
Seller prior to the Effective Time (as defined in Section 10 below), or (iv) in
connection with Taxes accrued or incurred prior to Closing (as more fully
described in Section 4.1 of this Agreement) (collectively, the “Excluded
Liabilities”). Seller is responsible for performing, paying and discharging the
Excluded Liabilities.

 

  2. PURCHASE PRICE AND PAYMENT THEREOF.

The purchase price (the “Purchase Price”) to be paid by Buyer to Seller for the
Assets shall be a total of Ten Million Two Hundred Thousand Dollars
($10,200,000) in cash and common stock of Parent. The Purchase Price shall be
payable as follows:

2.1 Cash in the amount of One Hundred Thousand Dollars ($100,000) (the “Earnest
Money”), to be delivered on the Agreement Date. The delivery of the Earnest
Money shall be via wire transfer of immediately available funds to an account
designated in writing by Seller prior to the Agreement Date, or alternatively
such delivery may be in the form of a cashier’s check, in either case on the
Agreement Date; provided, that the Earnest Money shall be returned promptly
(within five business days) upon written demand of Buyer in the sole event that
this Agreement is terminated pursuant to Section 20(b) of this Agreement,
provided that any refund of Earnest Money in such event shall be returned to
Buyer net of Seller’s reasonable costs and expenses (including reasonable
attorney’s fees) incurred or accrued as of the termination date.

 

4



--------------------------------------------------------------------------------

2.2 Cash in the amount of Ten Million Dollars ($10,000,000), payable at Closing
via wire transfer of immediately available funds to an account or accounts
designated in writing by Seller prior to the date of Closing (the “Closing
Date”), or alternatively such delivery may be in the form of a cashier’s check,
in either case at the Closing.

2.3 One Hundred Thousand Dollars ($100,000) in shares of Parent common stock
(the “Shares”), valued at the average per share closing price of Parent common
stock on the American Stock Exchange (traded under the symbol: PTT) for the ten
(10) trading day period prior to the Agreement Date. The issuance of the Shares
to Seller at Closing will be subject to the provisions set forth in Section 22
hereof.

 

  3. ALLOCATION OF PURCHASE PRICE.

The Purchase Price provided for in Section 2 hereof shall be allocated to the
Assets as follows:

 

A.

   All Furniture Fixtures and Equipment    $ 250,000

B.

   Leasehold      3,750,000

C.

   Goodwill      6,150,000

D.

   Inventory      50,000              TOTAL    $ 10,200,000

After the Closing, the parties shall make consistent use of the allocation
specified above for all tax purposes and in all filings, declarations and
reports with the Internal Revenue Service (“IRS”) in respect thereof, including
the reports required to be filed under Section 1060 of the Internal Revenue Code
of 1986 and the rules and regulations promulgated thereunder, as amended (the
“Code”). Buyer Group shall prepare and deliver IRS Form 8594 to Seller within
forty-five (45) days after the Closing Date to be filed with the IRS. In any
proceeding related to the determination of any Tax (as defined in Section 4.1),
neither Seller nor Buyer Group shall contend or represent that such allocation
is not a correct allocation.

 

5



--------------------------------------------------------------------------------

  4. TAXES.

The parties agree as follows:

4.1 Except as provided in Section 4.2, Seller is responsible for paying any and
all taxes of the Business, including but not limited to, state and local sales
and use taxes, unemployment taxes, workmen’s compensation, state and federal
withholding taxes, and income taxes (“Taxes”) which accrue up to the Effective
Time, but not thereafter. Seller hereby agrees to hold Buyer Group harmless from
any Taxes which may be due and owing by Seller and not assumed by Buyer under
this Agreement arising from any time that Seller operated the Business, up to
and including the Effective Time, but not thereafter.

4.2 Buyer will pay when due any and all Taxes which may become payable as a
result of the transactions contemplated by this Agreement, including all sales
and use Taxes, levies, fees and charges of any kind without contribution from
Seller.

4.3 Buyer shall be responsible for any and all Taxes or charges of any nature
relating to the Assets and the operation of the Business which accrue after the
Effective Time. In addition, Buyer Group hereby agrees to hold Seller harmless
from any Taxes which may be due and owing by Buyer or Parent.

 

  5. REPRESENTATIONS AND WARRANTIES OF SELLER.

As an inducement to Buyer Group to enter into this Agreement, Seller represents
and warrants to Buyer Group as follows:

5.1 Organization and Good Standing. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of North
Carolina.

 

6



--------------------------------------------------------------------------------

5.2 Authority and Enforceability. Seller has the corporate power to own its
properties and Assets, and to carry on its Business as now being conducted by it
with respect to the Assets. Seller has the corporate power and authority to
enter into and deliver this Agreement and the other transaction documents
contemplated hereby to which it is a party, to perform its obligations hereunder
and thereunder and to consummate the transactions contemplated hereby and
thereby, including assigning and transferring to Buyer at Closing all of the
Assets specified in this Agreement. Seller’s execution, delivery and performance
of this Agreement and the other transaction documents contemplated hereby to
which it is a party and its consummation of the transactions contemplated hereby
and thereby have been duly and validly authorized by all corporate action
required of Seller by applicable law or its Articles of Incorporation or By
Laws.

5.3 No Violation. Except as set forth on Schedule 5.3, the execution and
delivery of this Agreement does not and the consummation of the transactions
contemplated hereby will not violate any material provision of the documents
controlling the operation of the Business, nor violate any provision of Seller’s
Articles of Incorporation or By Laws, or any material mortgage, lease, lien,
agreement, instrument, order, judgment or decree to which Seller is a party, or
whereby it or the Business is bound, and, to the knowledge of Seller, will not
violate any other restriction of any other kind or character to which Seller or
the Business is subject. Seller has taken or will take all action required by
law, its Articles of Incorporation and By Laws, or otherwise, to authorize
execution and delivery of this Agreement and the consummation of the
transactions described herein.

For purposes of this Agreement, “knowledge of Seller” shall mean the actual
knowledge of S. Barry Sandman, without any further inquiry, and “knowledge of
Buyer Group” shall mean the actual knowledge of the senior officers of Parent,
without any further inquiry.

 

7



--------------------------------------------------------------------------------

5.4 Rights to Acquire Shares. Except as set forth on Schedule 5.4, there are no
outstanding rights to acquire shares of Seller, which rights would require the
holders thereof to approve the execution of this Agreement or the consummation
of the transactions contemplated hereby.

5.5 Title. Seller has, or will have by the Closing Date, good and marketable
title to own all of the Assets, free and clear of all liens and encumbrances,
and Seller does not lease any of its property or Assets relating to the
Business, except as set forth on Schedule 5.5.

5.6 Taxes. Seller has filed or will cause to be filed all material returns for
federal, state and local Taxes that it was required to file on a timely basis.
Seller has paid, or made provisions for the payment of, all Taxes shown as owing
on Seller’s tax returns for the years ended December 31, 2005 and 2004 (all of
which have been made available to Buyer Group) or any assessment received by
Seller from any taxing authority, except such Taxes, if any, listed on Schedule
5.6 that are being contested in good faith and as to which adequate reserves
have been provided in the most recent balance sheet of the Business. Except as
set forth on Schedule 5.6, Seller is not currently the beneficiary of any
extension of time within which to file any Tax return. To the knowledge of
Seller, there are no assessments or additional Taxes threatened against Seller
or any of its properties. Seller is not delinquent in the payment of any Tax
assessment or governmental charge, does not have any Tax deficiencies imposed or
assessed against it and has not executed any waiver of the statute of
limitations on the assessment or collection of any Taxes, where such
delinquency, deficiency or waiver would have a material adverse affect on
Seller’s title to any of the Assets to be transferred to Buyer at Closing.

5.7 Litigation. Except as set forth on Schedule 5.7, there are no actions,
suits, or proceedings pending, or to its knowledge, threatened against Seller,
the Business or any of its

 

8



--------------------------------------------------------------------------------

properties or Assets, in law or in equity, which might result in any judgment,
order, injunction or decree having a material adverse affect upon the
operations, properties, assets or financial condition of the Business.

5.8 Condition of Assets. The equipment and other tangible Assets of Seller used
in the operation of the Business are in good operating condition and repair in
all material respects.

5.9 Absence of Undisclosed Liabilities. Except for: (a) liabilities and
obligations reflected in Seller’s tax returns made available to Buyer Group;
(b) liabilities and obligations reflected on Schedule 5.9; (c) liabilities and
obligations incurred in the ordinary course of business since December 31, 2006;
(d) liabilities or obligations arising out of or under material contracts of the
Business; (e) liabilities or obligations incurred in connection with this
Agreement; and (f) other liabilities or obligations which, individually or in
the aggregate, would not have a material adverse effect on Business, Seller has
no material liabilities or obligations of any nature, whether direct, indirect,
accrued, contingent or otherwise, of the type required to be disclosed on a
balance sheet prepared in accordance with GAAP.

5.10 Employees and Independent Contractors. There is no collective bargaining or
similar agreement with any labor unions or associations representing employees
of the Business. To the knowledge of Seller, since January 1, 2006 there have
been no claims of discrimination or harassment that have been made against
Seller, the Business or an employee of the Business before a governmental or
regulatory authority regarding actions or omissions of a Business employee
during the course of his or her employment with Seller. To the knowledge of
Seller, at all times while engaged by the Business, all independent contractors
and consultants of the Business were independent contractors to, and not
employees of, Seller or the Business for

 

9



--------------------------------------------------------------------------------

purposes of all applicable federal and state laws relating to wages and hours,
all applicable federal and state income tax withholding requirements, and any
other law implicating the relationship between Seller or the Business and any
independent contractor or consultant.

 

  6. REPRESENTATIONS AND WARRANTIES OF BUYER GROUP.

As an inducement to Seller to enter into this Agreement, Buyer Group represents
and warrants to Seller as follows:

6.1 Organization and Good Standing. Parent is a corporation duly organized,
validly existing and in good standing under the laws of the State of Colorado.
Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of North Carolina.

6.2 Authority and Enforceability. Each of Parent and Buyer has the requisite
power to own its properties and to carry on its business as now being conducted.
Each of Parent and Buyer has all requisite power and authority to enter into and
deliver this Agreement and the other transaction documents contemplated hereby
to which it is a party, to perform its obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby. Each of Parent
and Buyer’s execution, delivery and performance of this Agreement and the other
transaction documents contemplated hereby to which it is a party and each
party’s consummation of the transactions contemplated hereby and thereby have
been duly and validly authorized by all corporate action required of each of
Parent and Buyer by applicable law or its organizational documents.

6.3 No Violation. The execution and delivery of this Agreement does not and the
consummation of the transactions contemplated hereby will not violate any
material

 

10



--------------------------------------------------------------------------------

provision of the documents controlling the operation of the business of either
Buyer or Parent, nor violate any provision of the organizational documents of
Parent or Buyer, or any material mortgage, lease, lien, agreement, instrument,
order, judgment or decree to which Buyer or Parent is a party, or whereby either
Buyer or Parent is bound, and, to the knowledge of Buyer Group, will not violate
any other restriction of any other kind or character to which Parent or Buyer is
subject. Buyer Group has taken or will take all action required by law, the
organizational documents of Parent or Buyer, or otherwise, to authorize
execution and delivery of this Agreement and the consummation of the
transactions described herein.

6.4 Financing. As of the Agreement Date, and as of the Closing Date, Buyer Group
has and will have sufficient funds available to pay the Purchase Price and to
pay all related fees and expenses. Buyer Group’s obligations hereunder are not
subject to any conditions regarding its ability to obtain financing for the
consummation of the transactions contemplated hereby.

6.5 Investigation. Buyer Group has conducted its own independent investigation,
verification, review and analysis of the business, operations, assets,
liabilities, results of operations, financial condition, technology and
prospects of the Business, which investigation, review and analysis was
conducted by Buyer Group and its respective affiliates and, to the extent Buyer
Group deemed appropriate, by its representatives. Buyer Group acknowledges that
it and its representatives have been provided adequate access to the personnel,
properties, premises and records of Seller and the Business for such purpose. In
entering into this Agreement, Buyer Group acknowledges that it has relied solely
upon the aforementioned investigation, review and analysis and not on any
factual representations or opinions of Seller, employees of the Business or any
affiliates of Seller or any of their respective representatives (other than the
specific representations and warranties of Seller set forth in Section 5 of this
Agreement).

 

11



--------------------------------------------------------------------------------

  7. CONDITIONS PRECEDENT.

7.1 Conditions to Each Party’s Obligations. The respective obligations of each
party to close the transactions contemplated by this Agreement are expressly
conditioned upon the satisfaction of the following conditions precedent:

(a) The approval by the applicable Governmental Authorities of (i) the transfer
of, or the new applications for, the Required Licenses and (ii) any managers,
members, or officers, directors or shareholders of Buyer Group, if such approval
is required (together, the “Governmental Approvals”). Buyer or its assignee
shall apply for the transfer of said licenses (or otherwise apply for new
licenses) and use best efforts to seek such Governmental Approvals upon the
execution of this Agreement. Seller shall cooperate with Buyer Group as
reasonably necessary in order to obtain such Governmental Approvals. In the
event that the Governmental Approvals are not obtained by May 31, 2007, either
party shall have the right to terminate the Agreement pursuant to Section 20(b)
hereof, in which event all parties shall be released from any liability under
this Agreement and the Earnest Money shall be refunded to Parent, net of
Seller’s reasonable costs and expenses (including reasonable attorneys’ fees)
incurred or accrued as of the date of termination. Buyer or its assignee shall
file its completed application for change of ownership of the Required Licenses
as soon as possible after the Agreement Date, and shall use best efforts to
pursue the Government Approvals of said applications for the transfer of
ownership of any Required Licenses so transferable from all appropriate
licensing authorities.

(b) The execution by Buyer Group and Seller of a sublease for the Business
premises substantially in the form attached hereto as Exhibit C (the
“Sublease”), which

 

12



--------------------------------------------------------------------------------

will require obtaining the consent of the landlord as described in Section 8
below, and a lease for the adjacent parking lot substantially in the form
attached hereto as Exhibit D (the “Parking Lot Lease”). The terms of the
Sublease will be substantially the same as the terms and conditions of the Prime
Lease (as defined in Section 8 below), and the terms of the Parking Lot Lease
will, among other things, provide for an aggregate monthly rental payment of
$19,750.00/month through January 31, 2010 and thereafter as described in the
Parking Lot Lease. During the entire term of the Sublease and the Parking Lot
Lease, Buyer Group will be responsible for all maintenance, insurance, Taxes,
utilities and all other costs, charges or levies of every nature whatsoever
against the leased premises related to the operation of the Business.

(c) Seller shall have obtained the consent of the landlord pursuant to
Section 8.

7.2 Conditions to Obligations of Buyer Group. Buyer Group’s obligations to close
the transactions contemplated by this Agreement are expressly further
conditioned upon the satisfaction of the following conditions precedent:

(a) The representations and warranties of Seller contained in this Agreement and
the certificates and documents to be delivered pursuant hereto shall be true,
complete, and correct when made, and shall be true, complete and correct in all
material respects as of the Closing Date.

(b) Seller shall have performed and satisfied in all material respects all the
covenants, agreements, and conditions required by this Agreement to be performed
and satisfied by it hereunder.

 

13



--------------------------------------------------------------------------------

7.3 Conditions to Obligations of Seller. Seller’s obligations to close the
transactions contemplated by this Agreement are expressly conditioned upon the
following conditions precedent:

(a) The representations and warranties of Buyer contained in this Agreement and
the certificates and documents to be delivered pursuant hereto shall be true,
complete, and correct when made, and shall be true, complete and correct in all
material respects as of the Closing Date.

(b) Buyer shall have performed and satisfied in all material respects all the
covenants, agreements, and conditions required by this Agreement to be performed
and satisfied by it hereunder.

 

  8. LEASE.

Seller is currently party to a lease with Margaret S. Peeler dated February 1,
1992, as amended from time to time through May 21, 2003, covering the premises
on which the Business is located (the “Prime Lease”). It is understood that the
Sublease will require the consent of Margaret S. Peeler prior to Closing. Seller
shall use its commercially reasonable efforts to obtain such consent.

 

  9. BULK SALES.

Buyer Group hereby agrees to comply with any applicable bulk-transfer provisions
of the Uniform Commercial Code (or any similar law) in connection with the
transactions contemplated by this Agreement, and Seller hereby agrees to
cooperate with Buyer Group as reasonably necessary in connection with such
compliance.

 

14



--------------------------------------------------------------------------------

  10. TIME AND PLACE OF CLOSING.

The Closing shall take place within three (3) days after notice has been
received that the Required Licenses have been issued by the applicable
Governmental Authorities to Buyer and that any other Governmental Approvals have
been obtained. The hour of Closing will be 8:00 a.m. on the Closing Date (the
“Effective Time”). The place of Closing will be the offices of Seller’s counsel:
Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P., 2500 Wachovia
Capitol Center, Raleigh, NC 27601.

 

  11. ITEMS TO BE DELIVERED AT CLOSING.

At Closing, Seller shall deliver the following:

11.1 A duly executed Bill of Sale and any and all other documents of transfer or
conveyance covering the Assets (except for the Excluded Assets), free and clear
of all liens and encumbrances and subject to the disclosures and exceptions made
in this Agreement.

11.2 A duly executed counterpart of each of the Sublease and the Parking Lot
Lease.

11.3 Copies of all financing statements on file as of the Closing Date, having
been filed by any secured party against Seller which would affect the title to
any Assets being acquired hereunder.

11.4 Any and all keys, combinations or other items necessary for proper access
to the Business premises.

11.5 A closing certificate signed by an officer of Seller to the effect that all
representations and warranties made by Seller in connection with the execution
of this Agreement are true and correct in all material respects as of the
Closing Date.

 

15



--------------------------------------------------------------------------------

11.6 Any and all other documents as set forth in this Agreement to be delivered
by Seller.

At Closing, Buyer Group shall deliver the following:

11.7 A duly executed Instrument of Assumption and any and all other documents of
transfer, conveyance or assumption covering all Assets and Assumed Liabilities
to be assumed by Buyer Group under this Agreement.

11.8 A duly executed counterpart of each of the Sublease and the Parking Lot
Lease.

11.9 The cash portion of the Purchase Price.

11.10 A certificate representing the Shares in such name as designated by Seller
prior to the Closing Date.

11.11 A closing certificate signed by an officer of Parent to the effect that
all representations and warranties made by Buyer Group in connection with the
execution of this Agreement are true and correct in all material respects as of
the Closing Date.

11.12 Any and all other documents as set forth in this Agreement to be delivered
by Buyer and/or Parent.

 

  12. OPERATION OF BUSINESS BY SELLER.

The Business will be conducted by Seller up to the Effective Time in the
ordinary course of business, and will be conducted in all material respects
according to, and conforming with, all laws, rules, and regulations of all
applicable Governmental Authorities. The Business will also be operated in a
manner that will not violate in any material respect the terms of any lease or
contract related to the Business, and Seller will not increase the compensation
payable to any employee of the Business, except for any such increases in the
ordinary course.

 

16



--------------------------------------------------------------------------------

  13. NON-COMPETITION; NON-SOLICITATION.

Seller and its shareholders agree not to compete with the Business or with
Parent in the live adult entertainment business for a period of five (5) years
after the Closing Date, within a radius of fifty (50) miles of the Business
premises. Seller and its shareholders also agree for a period of three (3) years
after the Closing Date not to solicit any employee or entertainer who as of the
Closing Date performs at the Business premises for work in any other location
that such shareholder of Seller has a direct or indirect interest in.

 

  14. CONFIDENTIALITY.

14.1 Confidential Information. All of the parties hereto hereby agree to refrain
from, and to cause their respective affiliates and representatives to refrain
from, discussing any confidential information related to the Business,
including, but not limited to, clients, customer lists, supplier information, or
any other matter of a sensitive nature concerning the Business.

14.2 Public Announcement. Prior to Closing, the parties hereto agree not to
disclose, and to cause their respective affiliates and representatives not to
disclose, the Purchase Price to any third party without the express consent of
the other parties hereto. Further, Seller and Buyer Group hereby agree that any
public announcement of the Purchase Price, this Agreement or the transactions
contemplated hereby will only contain the following language if such
announcement is made prior to the Closing Date: “VCG announced today that it has
entered into an agreement to acquire an adult nightclub located in the
Southeastern United States for cash and a nominal amount of common stock of VCG.
No other terms are disclosed due to confidentiality restrictions. The
acquisition is expected to be completed during the [second] quarter of 2007.”

 

17



--------------------------------------------------------------------------------

14.3 SEC Disclosure. Seller acknowledges that Buyer is owned by companies
(including Parent) subject to the reporting requirements of the United States
Securities Exchange Act of 1934, as amended (the “Exchange Act”). Accordingly,
nothing in this Agreement shall be deemed to prohibit any party hereto from
making any disclosure which, in the opinion of securities counsel, is necessary
in order to fulfill such party’s disclosure obligations imposed by law;
provided, however, that Seller has the right to review and consent (which
consent shall not be unreasonably withheld) to any such disclosure relating to
this Agreement by Buyer Group or its affiliates prior to any such disclosure
(including, without limitation, any press releases, any disclosure filed on a
form promulgated under the Exchange Act or the filing of the Agreement itself
with the SEC), and, provided further, that Seller shall have the right to
require that Parent request confidential treatment of any such information or
disclosure prior to being so filed with the United States Securities and
Exchange Commission (the “SEC”). The parties agree that other than any
disclosures imposed by various governmental agencies, including without
limitation the SEC, the parties shall keep the terms and conditions of this
Agreement confidential.

14.4 Confidentiality Agreement. The parties hereby acknowledge and agree to
comply, and to cause their respective affiliates and representatives to comply,
with all of the provisions set forth in the confidentiality agreement entered
into between Parent and Seller dated February 12, 2007.

 

  15. ADDITIONAL DOCUMENTS AFTER CLOSING.

The parties hereto agree to execute and deliver any and all other documents
necessary and convenient to effectuate the sale and purchase herein provided
for, and each of Buyer, Parent and Seller, as an inducing condition, represent
that each has the authority to enter into this

 

18



--------------------------------------------------------------------------------

Agreement and to make the foregoing commitments for themselves. In addition,
Seller agrees that it will, from time to time, at the request and expense of
Buyer Group, execute and deliver or cause to be executed and delivered, all such
further bills of sale, assignments, instruments of transfer and agreements that
may reasonably be required by Buyer Group in order to vest title in Buyer Group
to any and all of the properties or Assets hereby conveyed or intended hereby to
be conveyed or for aiding or assisting in the performance or collection by Buyer
of any such Assets or properties.

After the Closing, Seller will cooperate with Buyer Group in efforts to
transition those business relationships of Seller existing prior to the Closing
and relating to the Business to be operated by Buyer after the Closing,
including relationships with suppliers, vendors, independent contractors and
suppliers of maintenance and other similar services necessary for the operation
of the Business in the ordinary course as reasonably requested by Buyer Group.
Seller will refer to Buyer all inquiries relating to such business
relationships, and Buyer will take commercially reasonable efforts to contact
the relevant third parties having such business relationships in an effort to
transition the business relationships required to be assumed under this
Agreement or as desired by Buyer, from Seller to Buyer. In connection with the
foregoing, promptly following the Closing, Buyer will arrange to have all such
business relationships transferred to the account of Buyer or, as appropriate,
terminated.

 

  16. PAYMENT OF EXPENSES; BROKERS.

16.1 Except as otherwise provided herein, Buyer Group and Seller will each bear
their own costs and expenses, including their own attorneys’ fees, incurred in
connection with the preparation of this Agreement and all of the documents
needed to consummate the transactions described herein and with the execution of
all of the transactions contemplated

 

19



--------------------------------------------------------------------------------

hereby and thereby (it being understood that all costs and expenses relating to
obtaining the Required Licenses or otherwise associated with any Governmental
Approvals shall be the sole responsibility of Buyer Group).

16.2 If any claims for brokerage commissions or finders fees or like payment
arise out of or in connection with the transaction provided herein, and in the
event any claim is made, all such claims shall be handled and paid by the party
whose actions or alleged commitments form the basis of such claim. Each party
whose actions or alleged commitment form the basis of a claim shall indemnify
and hold harmless the other party from and against any and all claims or demands
with respect to any brokerage fees or commissions or other compensation asserted
by any person, firm, or corporation in connection with this Agreement or the
transaction contemplated hereby.

16.3 All other items, including all utility charges, personal property taxes,
and all other charges with respect to the Assets, shall be prorated to and
including Closing, and paid before or at Closing by Seller.

 

  17. LIABILITIES NOT ASSUMED.

Buyer agrees to assume only the Assumed Liabilities as defined in this
Agreement. It is expressly understood and agreed that Buyer shall not be liable
for any of the obligations or liabilities of Seller that are defined herein as
the Excluded Liabilities.

 

  18. EMPLOYEES AND EMPLOYEE BENEFITS.

18.1 Affected Employees. For purposes of this Section 18, “Affected Employees”
shall mean employees of Seller who are employed by Buyer immediately after the
Effective Time.

 

20



--------------------------------------------------------------------------------

18.2 Retained Responsibilities. Seller agrees to satisfy, or cause its insurance
carriers to satisfy, all claims for benefits, whether insured or otherwise,
under Seller’s employee benefit programs brought by, or in respect of, Affected
Employees or other former employees of Seller, which claims arise out of events
occurring prior to the Effective Time, in accordance with the terms and
conditions of such programs or any applicable workers’ compensation statutes
without interruption as a result of the employment by Buyer of any such
employees after the Effective Time; provided that, for purposes of clarity, in
no event shall Seller be responsible for any of the Assumed Liabilities.

18.3 Payroll Tax. Seller agrees to make a clean cut-off of payroll and payroll
tax reporting with respect to the Affected Employees paying over to the federal,
state and city governments those amounts respectively withheld or required to be
withheld for periods ending on or prior to the Effective Time. Seller also
agrees to issue, by the date prescribed by IRS Regulations, Form W-2 for wages
paid through the Effective Time. Buyer shall be responsible for all payroll and
payroll tax obligations after the Effective Time for all Affected Employees.

18.4 Termination Benefits. Buyer shall be solely responsible for, and shall pay
or cause to be paid, severance payments and other termination benefits, if any,
to Affected Employees who may become entitled to such benefits by reason of any
events occurring after the Effective Time.

 

  19. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION.

19.1 Survival Period. All of the representations and warranties set forth in
Section 5 and 6 of this Agreement shall not survive the Closing Date and shall
be applicable and effective only up to and including the Effective Time.

 

21



--------------------------------------------------------------------------------

19.2 Indemnification by Buyer Group. Notwithstanding Section 19.1, from and
after the Effective Time, Buyer Group agrees to indemnify, defend and hold
Seller, its affiliates and shareholders (including without limitation S. Barry
Sandman and Barry L. Green) and all of their respective officers, directors,
employees and agents, harmless as set forth in the Indemnification Agreement.
The indemnification obligations of Buyer Group with respect to the above shall
be unlimited.

19.3 Indemnification by Seller. Notwithstanding Section 19.1, from and after the
Effective Time, Seller agrees to indemnify and hold Buyer Group, its affiliates
and all of their respective officers, directors, employees and agents harmless
as set forth in the Indemnification Agreement. The indemnification obligations
of Seller with respect to the above shall be unlimited.

19.4 Rights of Seller if Buyer Group Fails to Indemnify. If Buyer Group fails to
perform any of its indemnification obligations set forth in Section 19 of this
Agreement or pursuant to the Indemnification Agreement, Seller shall have the
right to terminate the Sublease and the Parking Lot Lease (such termination
right to be provided in the Sublease and the Parking Lot Lease) without
prejudice to any other rights and remedies available at law or in equity. This
remedy may not be exercised by Seller unless and until Seller gives notice to
Buyer Group of a default in accordance with the terms of the Sublease and the
Parking Lot Lease.

19.5 Survival of Indemnification Claims. For purposes of clarity, following the
Agreement Date, any indemnification claims made in good faith and pursuant to
the terms of the Indemnification Agreement shall survive indefinitely, provided
that a Closing has occurred. In addition, and as provided in the Indemnification
Agreement, any indemnification claims for which a Claim Notice (as defined in
the Indemnification Agreement) has been furnished in

 

22



--------------------------------------------------------------------------------

accordance with the terms of the Indemnification Agreement and prior to any
termination of this Agreement (in accordance with Section 20 hereto) shall
survive such termination and continue indefinitely until resolved pursuant to
the Indemnification Agreement.

 

  20. TERMINATION OF AGREEMENT.

This Agreement and the transactions contemplated hereby may be terminated at any
time prior to the Effective Time: (a) by mutual written consent of Seller and
Parent; or (b) by either Seller or Parent if the Closing shall not have occurred
prior to the close of business on May 31, 2007, in which event the Earnest Money
shall be refunded to Parent net of Seller’s reasonable costs and expenses
(including reasonable attorneys’ fees) incurred or accrued as of the date of
termination.

 

  21. STOCK TRANSFER RESTRICTIONS.

21.1 Seller acknowledges that the Shares to be issued pursuant to Section 2.3 of
this Agreement are being issued in reliance on an exemption from the
registration requirements of the United States Securities Act of 1933, as
amended (the “Securities Act”) for an offer and sale of securities that does not
involve a public offering and, upon issuance, shall not have been registered
under any federal or state securities laws, and that the stock consideration
cannot be resold in the absence of applicable and effective registration except
pursuant to an exemption from, or in a transaction not subject to the
registration requirements of applicable federal and state securities laws.

21.2 The certificates representing the Shares shall bear a restrictive legend
consistent with the provisions of Section 21.1.

 

23



--------------------------------------------------------------------------------

  22. REGISTRATION RIGHTS.

22.1 Parent shall use its best efforts to (i) file within 30 days of the Closing
Date a registration statement on Form S-3 (or another applicable form of
registration statement if Form S-3 is unavailable to Parent) under the
Securities Act with respect to the Shares to be issued to Seller in connection
with this Agreement (the “Registration Statement”), and thereafter to cause the
Registration Statement to be declared effective by the SEC as to resales by
Seller or its designee; (ii) cause the Registration Statement to remain
effective for two years following the effective date of the Registration
Statement; and (iii) cause the Shares to be approved for listing on the American
Stock Exchange; provided, that if Parent already has an effective Registration
Statement under which the Shares to be issued to Seller hereunder can be sold,
Parent shall not be required to file an additional Registration Statement.

22.2 With the exception of all selling discounts and commissions (if any) and
stock transfer taxes applicable to the Shares covered by the Registration
Statement, all reasonable expenses incurred in connection with the registration
pursuant to this Section 22 shall be borne by Parent.

22.3 Seller shall furnish to Parent such information regarding Seller, its
Shares and the distribution proposed by Seller as Parent may reasonably request
in writing and as shall be required in connection with any registration referred
to in this Section 22.

 

  23. MISCELLANEOUS.

The following miscellaneous provisions shall govern the interpretation and
consummation of the transactions described herein:

 

24



--------------------------------------------------------------------------------

23.1 Governing Law. This Agreement shall be interpreted and construed in court
in accordance with the laws of the State of North Carolina, without regard to
the choice of law principles thereof.

23.2 Severability. Should any clause, term or provision of this Agreement be
declared by a court of competent jurisdiction or other authority to be invalid,
void, or voidable for any reason in whole or in part, any such invalid, void, or
voidable clause, term or provision shall not affect the whole of this Agreement,
and the balance of the provisions hereof shall remain in full force and effect
to the same extent and in the same manner as if such invalid, void, or voidable
clause, term or provision had been omitted from the terms and conditions hereof.

23.3 Notices. Any notice, demand or communication under or in connection with
this Agreement or any of the documents contemplated hereby which either party
desires or is required to give to the other, shall be deemed to have been
sufficiently given (i) five (5) business days following deposit in the United
States mail if sent by registered or certified mail, postage prepaid, (ii) when
sent if sent by facsimile transmission and if receipt thereof is confirmed,
(iii) when delivered, if delivered personally to the intended recipient and
(iv) two (2) business days following deposit with a nationally recognized
overnight courier service (or upon actual delivery, if earlier), in each case
addressed as follows:

 

If to Seller:    Regale, Inc.    c/o Sandman & Rosefielde-Keller   

7101 Creedmoor Road, Suite 142

Raleigh, NC 27613

   Attention: S. Barry Sandman    Facsimile: (919) 847-7335

 

25



--------------------------------------------------------------------------------

With a copy to:    Michael P. Saber, Esq.   

SMITH, ANDERSON, BLOUNT, DORSETT, MITCHELL &

JERNIGAN, L.L.P.

  

2500 Wachovia Capitol Center

Raleigh, NC 27601

   Facsimile: (919) 821-6800 If to Buyer or Parent:    Troy Lowrie    VCG
Holding Corp.   

390 Union St., Suite 540

Lakewood, CO 80228

   Facsimile: (303) 922-0746    and    Michael L. Ocello    VCG Holding Corp.   

1401 Mississippi Avenue, #10

Sauget, IL 62201

   Facsimile: (681) 271-8384 With a copy to:    Allan S. Rubin, Esq.    DRAPER,
RUBIN & SHULMAN, P.L.C.   

29800 Telegraph Road

Southfield, Michigan 48034

   Facsimile: (248) 358-9729

23.4 Binding Effect and Condition Subsequent. Subject to Section 23.7, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

23.5 Entire Agreement. This Agreement, together with the other documents
referred to herein, constitutes the entire agreement of the parties hereto with
respect to the subject matter contained herein and therein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter, other than the confidentiality agreement entered
into between Parent and Seller dated February 12, 2007. All exhibits and
schedules referred to in this Agreement are intended to be and hereby are
specifically made a part of this Agreement.

 

26



--------------------------------------------------------------------------------

23.6 Titles. The titles of the sections of this Agreement are for convenience of
reference only, and are not to be considered in any fashion in construing or
interpreting this Agreement.

23.7 Assignment. This Agreement may not be transferred, assigned, pledged or
hypothecated by any party hereto without the other parties’ prior written
consent, whether by operation of law or otherwise.

23.8 Counterparts. This Agreement may be executed in two or more counterparts,
all of which taken together shall constitute one instrument. The facsimile or
electronic transmission or retransmission of any original signed counterpart to
this Agreement or any document or agreement contemplated hereby (including any
amendment hereto or thereto) shall be deemed to be delivery of an original
counterpart thereof for all purposes.

23.9 Amendments. This Agreement may not be changed, and none of the terms,
covenants, representations, warranties and conditions may be waived, except
pursuant to an instrument in writing signed by Parent and Seller or, in the case
of a waiver, by the party waiving compliance.

23.10 Third Party Beneficiaries. Each party hereto intends that this Agreement
shall not benefit or create any right or cause of action in or on behalf of any
person or entity other than the parties hereto and, with respect to Seller, S.
Barry Sandman and Barry L. Green, its shareholders as of the Agreement Date.

23.11 Interpretation. The parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.

 

27



--------------------------------------------------------------------------------

23.12 Recovery of Litigation Costs. In the event of any litigation arising out
of this contract, the court may award to the prevailing party all reasonable
costs and expenses, including reasonable attorneys’ fees.

23.13 Time is of the Essence. With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.

 

28



--------------------------------------------------------------------------------

[Signature Page to Asset Purchase Agreement]

In WITNESS WHEREOF, Seller and Buyer Group have caused their respective names to
be hereunto subscribed individually or by their respective officers thereunto
duly authorized, as the case may be, all as of the day and year first above
written.

 

SELLER: REGALE, INC. A North Carolina Corporation By:  

/s/ S. Barry Sandman

Name:   S. Barry Sandman Title:   President BUYER: RALEIGH RESTAURANT CONCEPTS,
INC. A North Carolina corporation By:  

/s/ Troy H. Lowrie

Name:   Troy H. Lowrie Title:   CEO PARENT: VCG HOLDING CO. A Colorado
Corporation By:  

/s/ Troy H. Lowrie

Name:   Troy H. Lowrie Title:   CEO

 

29